Citation Nr: 0712560	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-17 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
October 20, 1998, and in excess of 50 percent from August 4, 
2005, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which awarded service 
connection for PTSD with a 30 percent evaluation effective 
October 20, 1998, the date of claim.

Thereafter, in an August 2005 rating decision, the RO awarded 
an increased 50 percent evaluation effective August 4, 2005.  
The veteran has not withdrawn his increased rating claim and 
as such, it remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

In light of the favorable decision below and the statement on 
the August 2005 VA examination that the veteran may be 
unemployable, the Board notes that a claim for a total 
disability rating based on unemployability has been raised, 
and such is referred to the RO for appropriate development 
and adjudicative action.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Prior to August 4, 2005, the evidence fails to show PTSD 
symptoms more nearly approximated occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  As of August 4, 2005, the evidence shows symptomatology 
including some paranoia making him noncompliant with 
medication, severe isolation from friends and family and 
significantly impaired occupational functioning; total social 
and occupational impairment is not shown.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent prior to August 4, 2005, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.102, 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for an evaluation of 70 percent for the 
period beginning August 4, 2005, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
for PTSD in October 1998 prior to the enactment of the VCAA.  
In September 2002 the RO awarded service connection for PTSD 
and assigned a 30 percent evaluation effective October 20, 
1998.  The veteran filed a notice of disagreement (NOD) in 
September 2003 with regard to the initial rating assigned.  
Thereafter, in a January 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his increased rating claim for PTSD, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession to support his claim.  
The claim was last adjudicated in an August 2005 supplemental 
statement of the case.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; VA outpatient treatment 
records; reports of VA examination; lay statements; and post-
service private medical records.  

Attempts to obtain records from Bon Secours Community 
Hospital resulted in a negative response.  Specifically, in 
July 2003, the Health Information Management Department 
indicated that records prior to 1997 had been destroyed.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; lay statements; and post-service 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to an initial 
evaluation in excess of 30 percent from October 20, 1998, and 
in excess of 50 percent from August 4, 2005, for his PTSD.  
Specifically, he asserts that he is entitled to an initial 70 
percent rating from October 20, 1998, the date of claim, for 
such symptoms as occupational impairment, circumstantial 
speech, panic attacks, detachment and estrangement from 
family, outbursts of anger, thoughts of suicide, flashbacks, 
nightmares, and waning interest in activities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. § 4.130.  Under this Code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  The rating agency will also 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  Id.  

One factor which may be considered is the Global Assessment 
of Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) or no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2004).  Accordingly, GAF Scores ranging 
from 45 to 80 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

Considering the objective and competent medical evidence of 
record, and in light of the applicable laws and regulations, 
the Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 30 percent prior to August 4, 2005, 
or an evaluation in excess of 70 percent thereafter.  See 
38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in December 1998, the 
veteran was working as a chiropractor three and a half days a 
week.  He informed the examiner that he was divorced from his 
first wife for lack of sex and not showing emotion.  He 
indicated his second marriage ended because his wife had an 
alcohol problem and had cheated on him.  At the time of 
examination, he was legally separated from his second wife 
and living with another woman.  The veteran denied any 
psychiatric hospitalizations.  He reported being told that he 
had nightmares but did not recall them upon waking.  He 
endorsed flashbacks of his Vietnam experience, but they were 
not affecting his daily work.  He did state that he would get 
angry at clients. The veteran also complained of intrusive 
thoughts, hypervigilance, diminished interest in his job, 
isolation, and estrangement from friends and family.  

Mental status examination showed the veteran responded 
coherently and relevantly.  He was able to carry on the 
interview without emotional outburst.  He was appropriately 
dressed.  Affect was appropriate.  He was oriented into three 
spheres.  He denied any audiovisual hallucinations or 
delusional ideations.  His memory for recent and remote 
events was intact.  He had good addition and subtraction 
calculation and was able to remember three objects in three 
minutes and five minutes after he had been given the names.  
Insight and judgment were reasonable.  There was no evidence 
of any thought disorder.  He had abstract thinking ability 
and his cognitive functioning was not deranged.  His PTSD was 
considered mild to moderate.  He was assigned a GAF score of 
80, which suggests that if symptoms were present, they were 
transient and expectable reactions to psychosocial stressors. 

An examination performed by VA Psychiatric Services in 
January 1999, showed the veteran reporting an exacerbation of 
flashbacks and nightmares after visiting the Moving Wall of 
the Vietnam Memorial.  Mental status examination showed the 
veteran was oriented in three spheres, relevant and coherent.  
He spoke slowly and in a low tone.  He did have some 
difficulty with eye contact, but showed no bizarre behavior.  
He denied delusions or hallucinations.  He recognized 
flashbacks and nightmares for what they were.  He described 
difficulty concentrating, but his memory was intact.  The 
examiner noted the veteran had an indirect expression of 
hostility which his rigid moral standards would forbid 
overtly.  The examiner further noted the veteran earned a 
degree of chiropractic medicine, managed to maintain some 
employment, and did work in that profession, albeit in a 
reduced and limited schedule.  He opined this implied a 
delayed maturation in the severity of the veteran's illness.  
He was assigned a GAF of 55, which suggests some moderate 
symptoms. 

An additional January 1999 VA examination report shows the 
veteran complained of nightmares four times a week, but did 
not remember the dreams.  He again described himself as a 
loner.  He further reported "projecting anger."  He 
indicated that he would like to continue to work part-time. 

In February 1999 the veteran was seen by the Chief of 
Psychiatry who noted that he was alert, oriented, coherent, 
relevant, and logical, with no signs of psychosis.  His 
affect was appropriate, his mood was mildly anxious and his 
memory was intact.  He denied any thoughts of harm to self or 
others.  His insight was fair and judgment was not grossly 
impaired.  The diagnosis was generalized anxiety disorder 
with features of PTSD.  A GAF score of 80 was assigned.  The 
examiner noted there was only minimal social and industrial 
impairment due to his emotional condition.  The examiner 
noted that medication was not indicated.

A July 2000 report from Gregory Family Services shows the 
veteran presented with complaints of intrusive thoughts, 
nightmares, anxiety, difficulty concentrating on tasks at 
hand, avoidance behavior, decreased interest in activities, 
feelings of estrangement, insomnia, verbal outbursts of 
anger, and an exaggerated startle response.  He indicated 
that he engaged in perimeter checks nightly.  He was again 
assigned a GAF of 55 reflecting moderate symptoms of PTSD.

Letters dated in September 2001 and September 2003 from the 
Staff Psychologist at Hudson Valley Healthcare System noted 
the veteran had sleep disturbance, diminished interest and 
participation in activities, and feelings of detachment and 
estrangement from others.  The letters further indicated the 
veteran had a restricted range of affect, irritability, 
outburst of anger, hypervigilance, and an exaggerated startle 
response.  In September 2003, the veteran was assigned a GAF 
of 45, which suggests serious symptoms.

Lay statements from the veteran's ex-wife, then girlfriend, 
and mother show the veteran isolated himself, was tearful, 
and had outbursts of anger.  They further indicated the 
veteran startled easily and he rechecked doors and windows at 
night.  In a September 2003 statement, AKS indicated the 
veteran endorsed guilt over acts performed in Vietnam and 
began carrying a 5 inch switchblade. 

In a September 2003 statement, the veteran indicated during 
outbursts of anger he would throw lamps, break furniture, and 
yell at his family.  He reported road rage and carrying a 
switchblade knife.  He also indicated he had anxiety attacks 
with cold sweats and shortness of breath.  He further 
indicated he continued to have nightmares. 

VA outpatient treatment records dated between 2003 and 2005 
show the veteran was receiving cognitive behavioral 
psychotherapy for his PTSD.  In September 2003, he was 
assigned a GAF of 60, which suggests some moderate symptoms 
of PTSD.  He was repeatedly oriented in three spheres.  There 
was no evidence of suicidal or homicidal ideation.  He did 
report flashbacks, nightmares, outbursts of anger, anxiety, 
depression, relationship problems, and difficulty 
concentrating.  His PTSD was considered stable between 2003 
and 2004.  In September 2004 the veteran also was noted to 
have an Axis II diagnosis of avoidant personality features.  
In October 2004, the veteran reported increased anxiety and 
depression due to dealing with his mother.  There was no 
evidence of delusions or hallucinations.  There were no panic 
attacks found in November 2004. 

Upon VA examination in January 2005, the veteran denied panic 
attacks, suicidal and homicidal ideation, and delusions.  
Just prior to the close of the examination, the veteran 
indicated that he occasionally got "suicidal" but had no 
plans.  He was dysphoric and reported decreased interest in 
activities.  There was no history of manic episode or labile 
mood changes.  Mental status examination showed he was 
depressed and his affect was somewhat guarded.  Speech was 
clear with normal tone and volume.  Thinking was clear and 
coherent.  Memory was good.  Insight and judgment were fair.  
The veteran was assigned a GAF of 70, which suggests some 
mild symptoms of PTSD.

A May 2005 report from Dr. PLG shows the veteran had feelings 
of anger and not liking people.  The veteran endorsed 
hypervigilance, depression, insomnia, and panic attacks.  
There was no evidence of hallucinations.  There was no 
psychosis present.  The veteran's thought process was 
relevant and logical.  There was normal rate and volume of 
speech.  His affect was constricted.  The veteran denied 
delusions and suicidal or homicidal ideation.  Cognitives 
were intact.  Insight and judgment were good.  The veteran 
was diagnosed with PTSD, impulse control disorder, dysthymia, 
and anxiety disorder.  He was assigned a combined GAF of 45. 

Finally, upon VA examination in August 2005, the veteran 
again presented with continued complaints of nightmares, 
flashbacks, insomnia, isolative behavior, and outbursts of 
anger.  He also reported conducting perimeter checks.  He 
indicated he experienced suicidal ideation on and off and 
felt unhappy.  He stated had thoughts of jumping off a bridge 
or shooting himself with his own guns, which since have been 
taken from him.  The veteran denied psychiatric 
hospitalization.  The veteran reported two divorces and a 
third marriage.  He indicated he worked part-time as a 
chiropractor.  Mental status examination showed the veteran 
was appropriately dressed.  He was calm and cooperative.  
Speech was of moderate rate, pitch, and volume, with good 
clarity.  Affect was constricted but appropriate to the 
ideation and situation.  Mood was occasionally anxious but 
never irritable.  The veteran was coherent, relevant, and 
fairly goal-directed.  He denied auditory or visual 
hallucinations.  He displayed some degree of paranoid 
ideations.  Sensorium was clear.  Memory was fair.  The 
veteran was oriented times three.  Judgment and insight were 
fair.  The veteran was diagnosed with PTSD and major 
depressive disorder.  He was assigned a GAF of 45 reflecting 
serious symptoms.

Based on the evidence delineated above, the Board finds that 
an evaluation in excess of 30 percent is not warranted prior 
to August 4, 2005.  In this regard, the evidence during this 
time frame reveals GAF scores primarily 55 and higher, with 
the highest being 80.  Thus, his condition was primarily 
considered to be mild to moderate.  Further, the 
symptomatology noted during that time revealed no impairment 
in thoughts, speech, memory, or judgment.  While some social 
and occupational impairment was indicated, the veteran was 
living with a girlfriend and was employed part time as a 
chiropractor.  Such social and occupational impairment is 
consistent with the 30 percent evaluation assigned, when 
considered with the other objective symptomatology described.  

The Board notes the veteran received a GAF score of 45 from a 
psychologist in a September 9, 2003 report.  However, 
objective symptomatology to support that score was not 
reported on that examination.  Moreover, a treatment report 
three days later revealed a GAF score of 60.  His condition 
was considered to be stable, and he denied suicidal thoughts 
or ideas.  His appearance and behavior were appropriate.  His 
speech patterns were normal, his thought processes were clear 
and relevant, there was no unusual thought content and his 
affect and mood were appropriate, but anxious and angry.  He 
was alert and oriented, his judgment and insight were fair.  
The Board finds the outpatient treatment note to be more 
complete, and more reflective of his symptomatology at that 
time than the September 9, 2003 report.  Thereafter, in 
January 2005 his GAF was 70.  

The Board notes the veteran was again assigned a GAF of 45 in 
May 2005 by a private physician, who diagnosed the primary 
disorder as impulse control disorder, with other Axis I 
diagnoses of PTSD, dysthymia, and anxiety disorder, with an 
Axis II diagnosis of rule out borderline personality 
disorder.  He was reportedly working 24 hours per week as a 
chiropractor.  The objective findings on mental status 
examination revealed no impairment in thought, speech, 
insight, cognition, or judgment.  There were no signs of 
psychosis, and he denied delusions, hallucinations, and 
suicidal or homicidal ideation.  Such symptomatology more 
nearly approximates the criteria for a 30 percent evaluation.  
Thus, the preponderance of the evidence fails to show that 
the veteran's PTSD more nearly approximated an evaluation in 
excess of 30 percent prior to August 4, 2005.

As of August 4, 2005, the date of the VA examination, the 
evidence indicates the veteran displayed some degree of 
paranoid ideation, stating that he was afraid to take his 
medication because the FDA was "bought out" by the 
pharmaceutical companies.  He had a poor fund of knowledge.  
His judgment and insight were fair.  The examiner diagnosed 
PTSD and major depressive disorder, and assigned a GAF score 
of 45.  The examiner stated that the veteran's diagnosis of 
major depressive disorder results from the affects of PTSD, 
which has significantly impaired his social and occupational 
functioning resulting in severe isolation from friends and 
family, and in paranoia that has caused noncompliance with 
medication.  The examiner also noted the veteran is not able 
to hold a full time job and may be considered unemployable.    

In light of the above, and resolving all doubt in favor of 
the veteran, the Board finds that as of August 4, 2005, the 
veteran's disability more nearly approximates the criteria 
for a 70 percent evaluation.  A higher evaluation of 100 
percent is not warranted as the evidence fails to show gross 
impairment of thought processes, persistent psychotic 
symptoms, a persistent danger to self or others, significant 
memory or orientation problems or an intermittent inability 
to perform activities of daily living.  

With regard to whether to grant an increased evaluation on 
the basis of the criteria for assignment of an extraschedular 
evaluation, the Board finds no evidence that the veteran's 
PTSD presented such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations, to include significant impairment caused by 
psychiatric symptoms.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  In fact, the rating criteria for mental disorders 
explicitly include occupational impairment.  There is no 
evidence of an exceptional disability picture in this case, 
which would render impractical the application of the regular 
schedular standards.  The veteran's PTSD has not required 
frequent inpatient hospitalization or by itself markedly 
interfered with employment.  The evidence of record shows the 
veteran is able to maintain part-time employment as a 
chiropractor.  Thus, the Board concludes that the evaluations 
assigned adequately reflect the extent of his impairment, and 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent prior to 
August 4, 2005 is denied.  

Entitlement to an evaluation of 70 percent for PTSD from 
August 4, 2005, is granted, subject to the laws and 
regulations governing the payment of benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


